989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Geneva SHORT, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  BBC Coal Corporation;Old Republic Insurance Company, Respondents.Geneva Short, Petitioner,v.Director, Office of Workers' Compensation Programs, UnitedStates Department of Labor;  BBC Coal Corporation;Old Republic Insurance Company, Respondents.
Nos. 92-2562, 92-1647.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 19, 1993Decided:  March 12, 1993

On Petitions for Review of Orders of the Benefits Review Board.  (89-1904-BLA)
Geneva Short, Petitioner Pro Se.
Barbara J. Johnson, Anne Swiatek, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;  Mark Elliott Solomons, ARTER & HADDEN, Washington, D.C., for Respondents.
Ben.Rev.Bd.
AFFIRMED IN NO. 92-2562 AND DISMISSED IN NO.92-1647.
Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Geneva Short seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1992).  Short's original petition for review (No. 92-1647) was filed in this Court while her appeal before the Board was still pending.  This Court may exercise jurisdiction only over final orders.  28 U.S.C. § 1291 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Short's original appeal was not from a final order, and was not an appealable interlocutory or collateral order.  We therefore grant Respondent's motion and dismiss the appeal in No. 92-1647 as interlocutory.


2
Following the Board's decision, Short filed another petition for review (No. 92-2562).  Although this Court has jurisdiction over this appeal, our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  No. 891904-BLA (B.R.B. Sept. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-2562-AFFIRMED No. 92-1647-DISMISSED